 Case 20-20425-GLT      Doc 16-2 Filed 02/05/20 Entered 02/05/20 16:12:35        Desc
                            Proposed Order Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

VIDEOMINING CORPORATION,                              Bankruptcy No. 20-20425-GLT

             Debtor.                                  Chapter 11

VIDEOMINING CORPORATION,                              Document No.

             Movant,

      vs.

ENTERPRISE BANK, WHITE OAK
BUSINESS CAPITAL, INC., ON DECK
CAPITAL, ITRIA VENTURES, LLC,
BROADWAY ADVANCE FUNDING,
GREEN NOTE CAPITAL PARTNERS, INC.,
AND THE HERSHEY COMPANY.

             Respondents.

         ORDER OF COURT RELEASING RECEIVABLES AND PROHIBITING
              INTERFERENCE WITH THE DEBTOR’S CUSTOMERS

      AND NOW, after notice and hearing on the Emergency Motion of the Debtor to

Release Receivables and Prohibit Interference with the Debtor’s Customers, it is hereby

ORDERED, ADJUDGED AND DECREED as follows:

      (1) Green Note Capital Partners, Inc. and Itria Ventures, LLC shall immediately

cease\ interfering with customers and vendors of the Debtor;

      (2) Green Note Capital Partners, Inc. and Itria Ventures, LLC shall inform all

customers of the Debtor that they contacted of the existence of this Order;

      (3) The Hershey Company is authorized to release all funds owed to the Debtor

in the normal course and to make such payment directly to the Debtor.
Case 20-20425-GLT   Doc 16-2 Filed 02/05/20 Entered 02/05/20 16:12:35   Desc
                        Proposed Order Page 2 of 2


Date: ________________                  ______________________________
                                        Gregory L. Taddonio
                                        United States Bankruptcy Judge
